Citation Nr: 1622913	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral pes planus with plantar fasciitis, evaluated as 30 percent disabling prior to July 28, 2009, from October 1, 2009 to May 20, 2010, and from August 1, 2010 to August 5, 2015

2.  Entitlement to an increased disability rating for bilateral pes planus with plantar fasciitis, evaluated as 50 percent disabling on and after August 6, 2015.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1981 to June 1983.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In decisions dated in March 2011 and March 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  A subsequent May 2013 Board decision remanded the case to schedule a Travel Board hearing.  In October 2014, the Board remanded the case once more to the AOJ.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, the record shows that the RO granted two temporary total evaluations for surgeries related to the Veteran's bilateral foot disability.  A January 2010 rating decision granted a temporary total evaluation effective from July 29, 2009 to September 30, 2009.  Another temporary total evaluation was assigned in an April 2011 rating decision effective from May 21, 2010 to July 31, 2010.  As the Veteran has not appealed the effective dates of the temporary total evaluations, these periods of evaluation are not on appeal.

In a December 2015 supplemental statement of the case, the RO increased the Veteran's disability rating to 50 percent effective from August 6, 2015.  The Board notes that 50 percent is the highest schedular rating assigned for the disability.  However, the Veteran's increased rating claim remains before the Board for the period prior to August 6, 2015 and for consideration on an extraschedular basis.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  The record reflects that a December 2015 Decision Review Officer (DRO) decision granted entitlement to TDIU effective from December 1, 2011.  The Veteran has not appealed the assigned effective date.  Thus, the issue of entitlement to TDIU is not part of the Veteran's increased rating claim for a bilateral foot disability.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 28, 2009, from October 1, 2009 to May 20, 2010, and from August 1, 2010 to August 5, 2015, the Veteran's bilateral pes planus with plantar fasciitis disability has been manifested by symptomatology more nearly approximating severe bilateral pes planus, but not pronounced bilateral pes planus.

2. On or after August 6, 2015, the Veteran's bilateral pes planus with plantar fasciitis disability has been assigned the maximum scheduler evaluation under Diagnostic Code 5276, and her symptoms are contemplated by the scheduler criteria.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2009, from October 1, 2009 to May 20, 2010, and from August 1, 2010 to August 5, 2015, the criteria for a disability rating higher than 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  On or after August 6, 2015, the criteria for a disability rating higher than 50 percent for bilateral pes planus with plantar fasciitis have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in June 2006.  This letter was also provided prior to the initial decision on the claim by the AOJ in August 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in July 2006, April 2011, and August 2015 in connection with the claim on appeal.

The March 2011 remand directed the AOJ to obtain a VA examination in connection with the Veteran's claim.  A responsive VA examination was subsequently conducted in August 2011.  Both the March 2011 and March 2012 remand decisions instructed the AOJ to send the Veteran a letter requesting that she identify all treatment for her bilateral foot disability since January 2010.  A letter that was compliant with these instructions was sent to the Veteran in April 2012.  The Veteran responded that she had no additional information to submit.  The RO also obtained additional VA treatment records.

As noted above, the May 2013 remand directed the AOJ to schedule the Veteran for a Travel Board hearing.  However, the Veteran later withdrew her request for a hearing in a June 2014 statement.  As such, there are no outstanding Board hearing requests.  In the October 2014 remand, the Board stated the Veteran's Social Security Administration (SSA) records, updated VA treatment records, and any identified private treatment records should be obtained and associated with the claims file.  The record shows that the AOJ obtained the SSA records and additional VA treatment records.  In addition, private treatment records identified by the Veteran from the Triad Foot Center were acquired.  

The October 2014 remand additionally directed the AOJ to schedule the Veteran for a VA examination related to her bilateral foot disability.  Such an examination was provided in August 2015.  The Board finds that this examination is adequate at it provides all the necessary information to rate the Veteran's disability under the relevant diagnostic codes.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's bilateral foot disability since she was last examined in August 2015.  The record does not suggest a worsening of the right or left foot since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's bilateral foot disability is rated based on the criteria of Diagnostic Code 5276 for acquired flatfoot.  38 C.F.R. § 4.71a.  Under this Diagnostic Code, a 30 percent rating is warranted for bilateral flatfoot that is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for bilateral flatfoot that is pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

In June 2005, a VA treatment record noted that the Veteran was basically satisfied with her shoes and orthotic inserts.  In September 2005, a right foot x-ray was conducted, and the record noted an assessment of a moderate hallux abducto valgus (bunion) deformity in the right foot, intractable plantar keratosis in the right foot, and a plantar flexed distal third digit in the right foot.  Normal shoes were painful to the Veteran.  A November 2005 VA treatment record also noted that the Veteran had a "hammerdigit" deformity in the right foot.

The Veteran later underwent a right foot silver bunionectomy and a right foot digital arthroplasty with k-wire fixation in November 2005.  Three weeks following the surgery in December 2005, a VA treatment record stated that the Veteran's wound was closed and well-coated.  Six weeks after the surgery, a January 2006 VA treatment record stated that the Veteran's right foot bunion area was completely healed, but her hammerdigit was debrided of eschar without complications.  The record noted that she would be off her feet for at least another month before returning to work.  In February 2006, a VA treatment record stated that the Veteran was doing well with no complications after her right foot surgery.  In a June 2006 statement, the Veteran reported that she was experiencing pain after her surgery, walking with a limp, and using a cane.

During the July 2006 VA examination, the Veteran described having constant right foot pain in the arch and first metatarsophalangeal joint.  She rated the pain as a 9.5 out of 10 when sitting, and 8 out of 10 when standing.  Her pain worsened with weight-bearing, but there was no flare pattern.  Her left foot pain occurred every other day in the plantar arch of the metatarsophalangeal.  The pain was a 7 out of 10, and a she did not experience a loss of motion during flares.  The Veteran reported that she had to sit in the shower and experienced trouble using the toilet.  The pain also woke her up at night.  She intermittently used orthotic inserts, but they did not provide much help.  Elevation provided partial relief.  The Veteran could stand for 3 to 8 hours and walk for 2 blocks.

Upon the physical examination, the Veteran was noted to have an antalgic gait.  Her left shoe wear pattern showed increased wear on the outside edge of the heel.  Her right first metatarsal joint had painful motion, and there was fatigability in the right foot.  The examiner noted that the Veteran had tenderness in the first metatarsophalangeal joint of both arches that was moderate on the right and mild on the left.  The Veteran also had a tender callus on the right foot plantar at the third metatarsal head.  There was no evidence of spasm.  The examiner also determined that no crepitus, abnormal motion, edema, effusion, instability, muscle atrophy, redness, heat, weakness, incoordination, or abnormal circulation was present.

The examiner noted that flatfoot was present in the right and left foot.  In both feet, the non-weight-bearing Achilles alignment was normal, and there was no forefoot malalignment.   However, the right foot weight-bearing Achilles alignment was inward-bowing, and there was midfoot malalignment.  They were both correctable by manipulation.  The examiner determined that there was no pronation or pain on manipulation in the right or left foot.  The right heel valgus was 5 degrees, and the left heel valgus was 0 degrees.  The examiner commented that the Veteran did not bear weight on the medial part of her right foot due to her great toe pain.  As a result, any arch flattening would not be visible.  The left foot also had localized swelling in the plantar midfoot.

The examiner also documented that the Veteran also had right foot hallux valgus and hammertoes in the bilateral feet.  There was no pes cavus (clawfoot) or evidence of malunion/nonunion of tarsal/metatarsal joints.  The impression from a July 2006 left foot x-ray report noted pes planus and hammertoes, otherwise unremarkable.  A December 2005 right foot x-ray report stated in the impression that the Veteran had undergone surgery of the second toe with an arthroplasty of the middle phalanx.  There were overlapping first and second toes.  The soft tissues were negative.  The examiner noted the Veteran's recent November 2005 right foot surgery.  There was no history of trauma to the feet or foot-related neoplasm.  The diagnosis was bilateral pes planus and plantar fasciitis.  The examiner also noted that the Veteran had "right foot bunion and hammer toe, operated."

In June 2007, the Veteran reported having extreme pain in right forefoot that was exquisitely tender with direct pressure.  The working impression included right foot plantigrade, right foot three malpositioned metatarsal head associated with extremely painful and deep keratoma.  There was also adventitious bursa with neuropraxia on the plantar aspect of the right number three metatarsal head area.  In addition, the impression noted Morton's neuroma of the right foot.  Later in June 2007, the Veteran underwent an exploratory incision of the Morton's neuroma of the right forefoot and an osteotomy of the right third metatarsal bone.  The record noted that she would be sent home with crutches and a forefoot slipper case on the ball of her foot.  The Veteran would keep her foot elevated when at home.

In her January 2008 VA Form 9, the Veteran reported that she was still in pain and could no longer walk or run.  She also stated that she was unable to play with her child, jump, or drive for long periods of time.

In June 2009, a VA treatment record noted that the Veteran was interested in left foot surgery.  She reportedly had suffered from a painful left foot plantar callus for 10 years.  She denied receiving treatment for this issue other than paring.  The assessment was pes planus, varus hammertoes, and callus.  It was also noted that she had intractable plantar keratosis in the left foot, and custom shoes were not successful in alleviating the severe painful lesion.  The Veteran had a right and left foot x-ray taken at VA.  The right foot x-ray impression noted postsurgical findings without evidence of complications.  The left foot x-ray findings stated that there were no fractures, dislocations, or periosteal reaction.  The mineralization and joint spaces were normal for the Veteran's age.  The impression from the left foot x-ray report noted acute/subacute nondisplaced distal metaphyseal fractures of the third and fourth metatarsals.  In addition, postoperative changes were noted in the third and fourth digit rays.

In March 2010, a VA treatment record noted that the Veteran's left foot was doing very well, but she had right foot pain in her toes and plantar heel.  The Veteran worked on her feet for long hours and wore arch supports.  The assessment was right foot plantar fasciitis and digital contractures postsurgical repair of the third toe, neuritis.  On May 4, 2010, custom orthotics were ordered for the Veteran for abnormal pronation and foot pain.  She also requested a cane to assist with ambulation due to foot pain.  In August 2010, a VA treatment record noted that she had been fitted for custom orthotics.  In October 2010, the Veteran reported that she had occasional right foot pain that was worse after being on her feet for most of the day.  In December 2010, the Veteran received paring of a right foot hyperkeratotic lesion.  

A subsequent January 2011 VA treatment record noted the Veteran's report that her right foot was doing well, but she had pain along the third toe of her left foot.  Paring of a left foot single hyperkeratotic lesion was also conducted this month.  In February 2011, the Veteran complained of pain with walking distances as a result of her plantar fasciitis.  She was fitted with a walker for distances and to relieve pressure on both feet.  The Veteran later reported in March 2011 that she had painful second toes bilaterally.  She attributed the pain to her shoes.  The assessment was pes planus with painful digital contractures.

A VA examination in connection with the Veteran's claim was conducted in April 2011.  The examiner noted that she had constant symptoms of pain in her arches and numbness in her third and fourth toes.  The Veteran could walk and stand for 10 to 15 minutes before her symptoms worsened.  She denied experiencing any flare ups.  Her activities of daily living were not affected by these symptoms.  The Veteran informed the examiner that her previous foot surgeries had not helped her.  In addition, the Veteran did find her use of hydrocodone to be helpful.  Lying down could help the Veteran feel better.  While the Veteran had not obtained relief from inserts, she reported that her orthopedic shoes helped a little bit.  The examiner determined that her symptoms were treatable to a mild extent with orthopedic shoes or appliances.

The Veteran's gait revealed that she put more weight on her heels than was normal.  Calluses were present over her heels bilaterally, the lateral side of her feet bilaterally, in the right metatarsal heads of toes 2 to 5, and in the left metatarsal heads of toes 3 to 5.  The examiner also found bilateral flat feet that were very mild in both weight-bearing and non-weight-bearing.  No degree of pronation was present.  There was normal Achilles tendon alignment, and no malalignment in the forefoot or midfoot of either foot.  Upon manipulation, the Achilles tendon was nontender, and there was no inward displacement or spasm.  

The examiner addressed the Veteran's past surgeries.  He noted that the Veteran had a bunionectomy performed in 2005 in addition to an osteotomy of the third metatarsal bone and exploratory excision of a Morton's neuroma in 2007.  The examiner stated that her toe pathology was less likely as not secondary to her flat foot pathology.  The examiner also opined that the Veteran's 2007 osteotomy was less likely than not secondary to her pes planus.  According to the examiner, this surgery was more likely than not secondary to her metatarsalgia.  Regarding the exploratory excision of a Morton's neuroma, the examiner commented that a Morton's neuroma may result from an altered gait.  However, the examiner found that this issue could not be resolved without resorting to mere speculation as the extent that pes planus predisposed the Veteran to an altered gait was unknown.

In the impression, the examiner noted mild bilateral pes planus, bilateral plantar fasciitis, bilateral hammertoes on the second toes, bilateral hallux valgus, and bilateral metatarsalgia.  In addition, the impression documented bilateral arthroplasties on the third and fourth toes, surgery performed in 2007 for Morton's neuroma, and a 2005 bunionectomy.

SSA records contain an April 2011 Disability Report in which the Veteran reported that her feet hurt more each day.  She described feeling as though she had pulled a muscle at the bottom of her feet.  The Veteran also stated that was unable to walk in the park, play basketball, or stand.  A June 2011 SSA Physical Capacity Assessment determined that the Veteran could stand and/or walk (with normal breaks) for a total of 6 hours in an 8 hour work day.

In January 2012, a VA treatment record noted that the Veteran was unable to stand or walk for any length of time due to foot pain.  The assessment noted that she had painful collapsing pes planovalgus, arch fatigue.  The record stated that the Veteran had a history of multiple digital surgeries that were secondary to her flatfoot deformities.  The record also stated that there were digital contractures secondary to flatfoot compensation.  In a February 2012 letter, T.W., a doctor of podiatric medicine (DPM), reported that the Veteran had pes planus with transient involvement of the bilateral Achilles tendons (equinus deformity), contractures of her toes, and excessive traction along the plantar heel and plantar fascia.  She experienced diffuse general pain along the plantar surfaces of both feet, to include the heels.  T.W. opined that her symptoms were directly related to the underlying pes planus deformity.  Despite her use of custom shoes and orthotics, the Veteran's symptoms were exacerbated by minimal weight-bearing, standing, and walking.

In June 2012, the Veteran had a right foot arthroplasty on the first, second, and fifth toes performed at VA.  She also had a plantar fasciotomy and soft tissue injection in the right foot.  The postoperative diagnosis was painful digital contractures in the third and fourth toes of the right foot.  In addition, the record noted recalcitrant plantar fasciitis in the right foot.  Six weeks after the surgery, the Veteran reported that she was feeling good in July 2012.  She was able to return to her regular shoe gear and orthotic support.

In a February 2013 VA treatment record, the Veteran reported that her right great toe sat on top of her second toe.  This toe was often painful when wearing shoes.  The assessment was right foot hallux abductus.  In March 2013, an arthroplasty and modified McBride bunionectomy were performed on the right foot at VA.  Six weeks following the surgery in May 2013, the Veteran reported that she was doing well with no new foot complaints.  She had discontinued her use of the CAM (controlled ankle motion) boot and was using a postoperative shoe and cane for support.  She denied having associated foot pain.

In a January 2014 Triad Foot Center treatment record, the Veteran complained of aching pain in the bilateral plantar heels and the first metatarsophalangeal joints.  She reportedly had trouble walking.  Examination of the Veteran revealed that her neurological functioning was intact.  The record noted exquisite discomfort in the bilateral plantar heels with inflammation and fluid around the medial band.  There was also some redness and soreness around the first metatarsophalangeal joint bilaterally as well as deviation of the hallux against the second toe.  The assessment was bilateral plantar fasciitis and bilateral hallux abducto valgus.  X-rays indicated that there was some structural malalignment of the first metatarsophalangeal joint and heel spur formation.  There were no signs of stress fracture or other bony pathology.  The record indicates that pedal revisional surgeries were performed at the Triad Foot Center in June 2014.  In July 2014, a VA treatment record stated that the Veteran was progressing satisfactorily following these procedures.  

An October 2014 treatment record from Triad Foot Center later stated that the Veteran was healing well from a bilateral fascial surgery.  The Veteran reported that her heels were slowly doing better, but she still experienced pain at night.  Her heels had mild edema, but not pain when pressed.  A hammertoe deformity on the second left tow was noted.  A digital fusion of the second left digit was recommended and scheduled to be conducted in the next two weeks.  Following this surgery, a November 2014 Triad Foot Center record stated that the Veteran had good structure of the second toe with food alignment and stitches intact.  The Veteran reported that her left toe was doing well.

In a December 2014 VA treatment record, the Veteran reported having constant left foot pain that ranged in an 8 to 10 out of 10 in severity.  A January 2015 Triad Foot Center record noted the Veteran's report of pain in the joint of her second left toe.  The assessment was probable capsulitis in the second left metatarsophalangeal joint with a well-structured second toe of the left foot.

Another VA examination to evaluate the Veteran's bilateral foot disability took place on August 6, 2015.  The Veteran reported having chronic pain in her heels, aches, bilateral great toe, and left middle toe.  Her pain was aggravated by standing and walking.  The Veteran also reported that she could not run.  In addition, she described having flare ups that limited her weightbearing.  The examination report stated that she used a walker on a daily basis.

While the Veteran had scars related to her bilateral foot disability, none of the scars were painful or unstable, had a total area equal to or greater than 39 square centimeters (69 inches); or were located on the head, face, or neck.  The examiner also noted that the Veteran had residuals from her past surgeries in the form of pain.  Both feet had pain on physical examination.  The Veteran experienced functional loss in both feet as a result of pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, and interference with standing.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during flare ups or when the foot was used repeatedly over a period of time.  The examiner opined that the Veteran's mobility was limited under these circumstances, noting that she relied on a walker for ambulation.

The diagnoses were bilateral flat foot (pes planus), bilateral plantar fasciitis, left foot hammertoes, and bilateral hallux valgus.  In terms of the Veteran's flatfoot, both sides had pain that was accentuated on use.  The Veteran also had pain on manipulation of the bilateral feet.  The left foot had characteristic calluses, but the right foot did not.  There was no swelling on use.  The examiner also noted that the Veteran had extreme tenderness of the plantar surfaces of both feet.  The examiner determined that marked pronation was present in both feet.  Although the Veteran had tried orthotics, neither the left nor right foot symptoms were relieved.  The Veteran additionally suffered from decreased longitudinal arch height in both feet on weight-bearing.  There was no lower extremity deformity other than pes planus that caused an alteration of the weight-bearing line.  The examiner noted that the Veteran did not have marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.  In addition, the Veteran did not have inward bowing of the Achilles tendon in either foot.

The examiner stated that the Veteran had had a foot injury or other condition in the form of plantar fascitis that was moderately severe in both feet.  The condition chronically compromised weight-bearing.  It also required arch supports, custom orthotic inserts, or shoe modifications.

The examiner determined that the Veteran did not have Morton's neuroma and metatarsalgia, hallux rigidus, acquired pes cavus (claw foot), or malunion or nonunion of the tarsal or metatarsal bones.  In addition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Imaging studies of the foot revealed that no degenerative or traumatic arthritis was present.  

In evaluating the evidence of record, the Board concludes that the Veteran is not entitled to a disability rating in excess of 30 percent for her bilateral pes planus with plantar fascitis during any of the periods on appeal prior to August 6, 2015.  As noted above, the Veteran's disability is rated under Diagnostic Code 5276 during these periods.  

A rating higher than 30 percent is only available under Diagnostic Code 5276 if the Veteran displayed pronounced flatfoot bilaterally with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The Board notes that the February 2012 letter from T.W. indicated that orthopedic shoes or appliances did not improve the Veteran's symptoms.  However, the April 2011 VA examiner described the Veteran's bilateral flatfeet as mild.  There was no evidence of pronation or spasm during the July 2006 or April 2011 VA examinations, and these symptoms were not documented in the subsequent treatment records from this period.  The Board also notes that the Veteran reported extreme pain in June 2007.  However, the Veteran was only noted to have moderate tenderness at the time of the April 2011 VA examination, and diffuse general pain along the bilateral plantar surfaces in February 2012.  In addition, although she had exquisite discomfort in the bilateral plantar heels in January 2014, the Veteran did not have pain when her heels were pressed in October 2014.   In light of this evidence, the Board does not find that the record demonstrates that the Veteran experienced extreme tenderness of the plantar surfaces of the feet.  As such, the Board concludes that the Veteran did not have a pronounced bilateral pes planus disability such that a 50 percent rating would be warranted prior to August 6, 2015.

The Board has also considered whether a higher rating would be available under Diagnostic Code 5284.  However, Diagnostic Code 5284 does not encompass the eight foot conditions that are listed under their own diagnostic codes in 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that "DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.").  As the flat foot disability is listed under Diagnostic Code 5276, rating this disability by analogy to Diagnostic Code 5284 would represent "an impermissible rating by analogy."  Id.  In addition, the Board finds that the symptoms contemplated by Diagnostic Code 5276 would overlap with the symptoms contemplated by Diagnostic Code 5284.  Consequently, assigning a separate rating for the Veteran's plantar fasciitis would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board also notes that the record does not reflect that the Veteran had weak foot, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or claw foot (pes cavus) during the periods prior to August 6, 2015.  Thus, the diagnostic codes pertaining to those disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5281, 5283, 5278.  In addition, the neuritis that was noted in March 2010 has not been attributed to the Veteran's bilateral flat feet with plantar fasciitis.

There is also no disability rating higher than 30 percent available under Diagnostic Code 5279 (metatarsalgia), 5280 (hallux valgus), or 5282 (hammertoe).  In addition, the Veteran is not service-connected for these disorders. 

The Board also notes the April 2011 VA examiner's finding of bilateral metatarsalgia and that the Veteran had a 2007 surgery for a Morton's neuroma.  This too has not currently been service connected.  In any event, a separate disability rating under these codes would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is explicitly or implicitly contemplated by each of these codes, and is already compensated in the Veteran's evaluation under DC 5276.  

The Board has also evaluated whether a higher rating is warranted based on DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the Veteran has competently and credible described having foot pain, and being unable to stand and walk normally during these periods.  However, even considering functional loss due to pain and other factors, the evidence does not reflect that the bilateral foot disability has resulted in a pronounced foot disability to justify a rating higher than 30 percent.  Thus, a higher rating is not warranted on the basis of functional loss.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to an initial disability rating higher than 30 percent for bilateral pes planus and with plantar fasciitis prior to August 6, 2015.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

As previously noted, the Veteran was awarded a 50 percent disability rating effective from August 6, 2015.  A 50 percent rating is the highest scheduler rating available for bilateral pes planus, and there is no legal basis for the assignment of a higher scheduler rating.  Due to the fact that pes planus is specifically listed in the rating criteria, no other foot diagnostic code would be appropriate.  See Copeland, 27 Vet. App. at 338.  Moreover, the Board again notes that a separate rating for plantar fasciitis under Diagnostic Code 5284 would serve as pyramiding.  See 38 C.F.R. § 4.14.

The August 2015 VA examiner found that the Veteran did not have hallux rigidus, Morton's neuroma and metatarsalgia, or claw foot.  There has also been no indication that the Veteran has weak foot.  Thus, a rating under Diagnostic Code 5281, 5279, or 5278 is not appropriate.  See 38 C.F.R. § 4.71a.  In addition, service connection has not been established for the diagnosed hallux valgus and hammertoes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282.  The Board is additionally precluded from awarding separate ratings under these Diagnostic Codes as the Veteran's symptoms of pain have already been considered in the assignment of a 50 percent rating.  See 38 C.F.R. § 4.14.

The Board has additionally considered whether a separate compensable rating is warranted for scarring of the feet.  However, the August 2015 VA examiner found that the Veteran did not have any relevant scars that were painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  Thus, the evidence of record from this appeal period does not reflect that the Veteran had scars of the severity and/or size to warrant a separate compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered other potential rating provisions including 38 C.F.R. § 4.40 and § 4.45 as they relate to pain and any functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 2020 (1995).  However, the Board finds that the Veteran's currently assigned 50 percent rating considers functional limitations associated with pronounced pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  Thus, there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned rating under Diagnostic Code 5276, or any other applicable diagnostic code.

In conclusion, an initial rating in excess of 50 percent is not warranted for bilateral pes planus with plantar fasciitis on or after August 6, 2015.  The Board has considered the benefit of the doubt doctrine in making this determination.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For each of the periods of on appeal, the Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus with plantar fasciitis is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the bilateral pes planus with plantar fasciitis disability disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the disability ratings assigned.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus with plantar fasciitis under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008). 



	(CONTINUED ON NEXT PAGE)



ORDER

Prior to July 28, 2009, from October 1, 2009 to May 20, 2010, and from August 1, 2010 to August 5, 2015, entitlement to a disability rating higher than 30 percent for bilateral pes planus with plantar fasciitis is denied. 

On or after August 6, 2015, entitlement to a disability rating higher than 50 percent for bilateral pes planus with plantar fasciitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


